—Order, Supreme Court, New York County (Stuart Cohen, J.), entered November 28, 1994, which granted plaintiffs’ motion for summary judgment, unanimously affirmed, without costs.
The IAS Court properly granted plaintiffs summary judgment on a contractual indemnification theory since the original complaint as pleaded gave ample notice of the transactions and occurrences from which that claim arose (CPLR 203 [f]; see also, CPLR 3014). The record contradicts defendants’ claim that they were misled to their prejudice about plaintiffs’ intent to raise such claim (Costello Assocs. v Standard Metals Corp., 99 AD2d 227, 229). The individual defendant’s allegations of fraudulent inducement are insufficient to raise an issue of fact as to the enforceability of the personal guarantee he signed and is presumed to have read and understood (Pimpinello v Swift & Co., 253 NY 159, 162-163; Morris v Snappy Car Rental, 189 AD2d 115, 120, affd 84 NY2d 21). We have considered defendants’ other contentions and find them to be without merit. Concur — Milonas, J. P., Ellerin, Wallach, Kupferman and Williams, JJ.